COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-15-00681-CV

Style:                       Chi Truc Hoang v. Trevor Gilbert and Jorja Gilbert

Date motion filed:           September 9, 2015

Type of Motion:              Objection to Mediation

Party filing motion:         Appellee



      It is ordered that Appellee=s objection to mediation is granted. We withdraw our
Mediation Order dated August 28, 2015.

Judge's signature: /s/ Laura Carter Higley
                    x Acting individually



Date: September 15, 2015
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).